Waite, C. J.
The resolutions, in the present case, were passed long before the adoption of our present constitution. .Their validity, therefore, does not depend upon their being in conformity with the provisions of that instrument.
But were it otherwise, and had they been subsequently passed, the result, in our opinion, would be the same. The legislature of this state have immemorially exercised the power of dividing towns at their pleasure, and upon such division, apportioning the common property and common burdens, in such manner as to them shall seem reasonable and equitable.
This principle has been repeatedly recognized by this court. The Willimantic School Society v. The First School Society in Windham, 14 Conn. R., 469. The Hartford Bridge Com*420pany v. East Hartford, 16 Conn. R., 172. Indeed, the power of the legislature to create new towns, is virtually admitted in the constitution itself, in the section, which allows but one representative to a new town thereafter incorporated. Constitution, art. iii., § 3.
What particular reason may have operated upon the legislature, in imposing upon the town of Granby, the whole burden of making and maintaining the bridge in question, does not appear, nor is it necessary that it should. It is enough that the legislature have made an apportionment of the property and burdens of the old town, as they may have thought proper.
It may have been so made, because it was deemed necessary to equalize the burden of supporting the requisite number of bridges within the limits of the old town, or for some other sufficient reason.
It is said that the resolutions are not binding, because the towns interested were not legally made parties. There might be weight in this objection, were the legislature, in passing them, acting in a judicial capacity. But we know of no law, rendering it necessary to the validity of an act of the legislature, respecting public corporations, such as towns, cities, and school societies, that the corporations interested, should formally be made parties. It may be very proper that they should have notice and an opportunity to be heard, before any action of the legislature is had affecting their rights; and such notice at the present time is generally, in some form, given.
Again, it is said that, as there was a general statute, requiring that all bridges over a river, constituting the dividing line between two towns, should be made and supported at the joint expense of the two towns, it was not competent for the legislature to change that statute by a simple resolution.
But as before remarked, these resolutions were passed long before the adoption of our constitution, and of course, are *421not affected by any provisions in that instrument relating to the form of legislative enactments.
But in the present case, no change in the general law was made or contemplated, beyond its operation in reference to a single bridge. In a resolution incorporating a turnpike company, it is often provided that the company shall make and support certain bridges on the. line of their road, which had previously been supported by the towns in which they were situated. Yet no one, to our knowledge, ever claimed that such provision was void because made by a resolution, in opposition to a general statute.
We are therefore of opinion that there is nothing erroneous in the judgment complained of.
In this opinion the other judges concurred, except Hinman, J., who was disqualified.
Judgment affirmed.